Citation Nr: 1608200	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-37 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease (DDD), cervical spine (neck).

2.  Entitlement to service connection for throat cancer, to include squamous cell carcinoma, claimed as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1959 to August 1966, from August 1966 to May 1971, and from August 1971 to February 1988. 

The issues listed on the title page of this decision initially came before the Board of Veterans' Appeals (Board) in September 2014 on appeal from rating decisions issued in 2008, 2012, and 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In a November 2008 rating decision, the RO denied an evaluation in excess of 20 percent for service-connected degenerative disc disease, cervical spine.  In its September 2014 decision, the Board Remanded this issue.  The claim returns to the Board following development on Remand.  

In December 2014 and February 2015 communications, the Veteran stated he had not requested an increase in compensation for spine disability.  Instead, the Veteran stated, he was seeking medical treatment to stabilize his spine.  The Veteran apparently does not realize that the claim for an increased evaluation for cervical spine disability remains on appeal from a 2008 rating decision.  The Veteran's communication does not constitute a clear withdrawal of the appeal.  Particularly in light of the litigation in this case, the Board believes it must address the issue.    

In December 2012 and July 2013 rating decisions, the RO denied the Veteran's claim of service connection for a disability manifested by throat cancer claimed as due to s cell carcinoma.  The Board denied this claim in September 2014.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (CAVC).  The parties requested that the CAVC vacate and remand the portion of the September 2014 Board decision which denied entitlement to direct service connection for claimed throat cancer, to include squamous cell carcinoma, as due to exposure to Agent Orange.  The CAVC incorporated that Motion into an April 2015 Order.  The Board has notified the Veteran that the claim has returned to the Board.  This issue is also before the Board for appellate review.

In November 2014, the RO granted service connection for diabetes mellitus, and adjudicated additional claims.  In May 2015, the RO denied a March 2015 request to reopen a claim for service connection for tuberculosis (TB).  The electronic record includes no evidence that the Veteran has disagreed with any aspect of the November 2014 or May 2015 rating decisions.  No issue addressed in those decisions, other than the already-appealed claim for an evaluation in excess of 20 percent for cervical spine DDD, is before the Board.

The veteran requested a hearing before the Board.  In January 2013, the Veteran requested that the hearing be rescheduled because he was too ill to travel.  In its September 2014 decision, the Board directed the AOJ to consider the status of the veteran's request for a hearing.  In November 2014, the Veteran was advised that his hearing request was still outstanding.  He was asked to indicate in writing whether he wished to reschedule his hearing.  In December 2014, the Veteran signed a statement acknowledging that he had received the notice asking him whether he wished to reschedule the hearing, but the Veteran did not indicate whether he wanted a hearing.  

In August 2015, the Veteran requested an extension of time to submit evidence; he did not indicate whether he wanted a hearing.  The Veteran was granted a 90-day extension of time in which to submit evidence.  That period has expired.  No additional evidence has been received.  

In December 2015, the Board asked the Veteran's representative to determine whether the Veteran wanted a hearing.  The representative was unable to contact the Veteran.  The representative noted the Veteran's August 2015 communication stating that the Veteran was traveling and was unavailable for appointments "or other directives," noting the Veteran's statement that he would inform VA when he had concluded his travels.  In the absence of any other clarification from the Veteran, the representative concluded that VA should interpret the August 2015 letter from the Veteran as a withdrawal of his hearing request, especially in light of the fact that the Veteran has requested that his case be advanced on the docket.  Accordingly, the Board finds that the Veteran has withdrawn his request for a hearing, and wishes appellate review to proceed.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(c), (e) (2015).  

The veteran's claims file is now wholly electronic.

The appeal for service connection for claimed throat cancer, to include squamous cell carcinoma, as due to exposure to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine limitation of motion, to 35 degrees after three repetitions of movement, is not equivalent to forward flexion to 15 degrees or less, even with consideration of pain and all other symptoms except neurologic symptoms, which are rated as 20 percent disabling in each upper extremity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for cervical degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2008, the Veteran appears to request an evaluation in excess of the 20 percent evaluation assigned for degenerative disc disease (DDD), cervical spine.  At that time, a Veteran's DDD, cervical spine, was evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  That 20 percent rating was the only evaluation in effect for cervical spine DDD; a 20 percent evaluation was also in effect for DDD, lumbar spine.  By a December 2012 rating decision, the RO also granted service connection for cervical radiculopathy.  The RO rated that disability as 20 percent disabling, in each upper extremity, under DC 8512.  

With the December 2012 decision, the Veteran's combined rating was 90 percent, with TDIU granted from June 13, 2012.

October 2008 VA examination of the spine revealed cervical spine flexion to 25 degrees, with pain beginning at 20 degrees.  Flexion was limited to 20 degrees after repetitive motion.  DDD, cervical spine with multi-level canal stenosis, was confirmed on diagnostic examinations.  

July 2012 VA neck examination revealed cervical spine extension to 30 degrees, flexion to 45 degrees, and no evidence of painful motion.  Flexion remained to 45 degrees after repetitive motion.  

In an April 2014 statement, the Veteran reported increased cervical spine disability.  At VA examination in January 2015, the examiner assigned the same diagnoses noted 2012 (DDD, cervical spine, spondylosis with retrolisthesis, C3/C4 and C4/C5, and cervical radiculopathy).  Flexion was to 40 degrees, limited to 25 degrees after repetitive motion, and extension was to 25 degrees after repetitive motion.  The examination noted that there was tenderness and guarding of motion.  The veteran reported that motion of the neck triggered slight neck discomfort/pain.  He also reported difficulty driving and with working at a computer.  He continued to report tremors of his left hand and difficulty holding and grasping objects, and with writing.  There was straightening of the cervical lordosis, ascribed to muscle spasm.

Applicable Law, Increased Rating Claims

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  

In evaluating the severity of a particular disability, a longitudinal picture of the Veteran's disability must be reviewed to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Cervical spine disability

Disabilities of the spine are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235-5242) or under the Formula for Rating Intervertebral Disc Syndrome (DC 5243) based on incapacitating episodes, which became effective on September 23, 2002.

For limitation of motion of the cervical spine, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees warrants a 10 percent evaluation.  .

A 20 percent evaluations applies with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, a combined range of motion of the cervical spine not greater than 170 degrees, or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

For the purposes of evaluations under diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Painful motion warrants at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the evaluation assigned for cervical disability is above the minimum rating, so 38 C.F.R. § 4.59 need not be discussed further.  

Analysis

As noted above, cervical spine motion greater than 15 degrees but not greater than 30 degrees warrants a 20 percent evaluation.  In this case, the examiners have stated that the Veteran's cervical flexion was to 25 degrees (2008), 40 degrees (January 2015), or 45 degrees (July 2012).  Therefore, based on range of motion alone, one examination supports the 20 percent evaluation currently assigned, while two examinations reflect limitation of motion supporting only a 10 percent evaluation or a lower rating.  However, both the 2008 and 2015 examinations show that cervical spine flexion was limited to 25 degrees after repetitive motion.  Thus, two of the three examinations support a 20 percent evaluation, at least with consideration of weakness and functional loss.  

As noted, the 2015 report also noted that the Veteran had straightening of the cervical lordosis, another factor which supports a 20 percent evaluation.  

No examination reflects that the Veteran had 15 degrees or less of forward flexion, even after repetitive motion.  Thus, the Bord finds that the Veteran's cervical spine limitation of motion is not equivalent to limitation to 15 degrees or less, even with consideration of pain, functional loss, and objective weakness and lack of endurance.  

With respect to the Veteran's reports of pain, the Board notes that lengthy VA outpatient treatment notes (more than 500 pages) reflect that the Veteran does not use narcotics for management of his neck pain.  Rather, as the Veteran stated at the 2015 VA examination, he takes Aspirin when he experiences neck pain.  The Board notes that the Veteran has multiple other health problems, and may use narcotic medications at times for other disabilities, but the Veteran reports primarily use of therapies other than medication for control of neck pain.  

The Veteran reports multiple symptoms other than pain and limitation of motion, particularly hand tremors.  However, a 20 percent evaluation is in effect for neurologic disability due to cervical radiculopathy of each upper extremity, under DC 8512.   Neurologic symptoms which have already been considered in determining the appropriate evaluation under DC 8512 may not be again considered in determining the severity of limitation of motion and functional loss under DC 5242.  Evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

The Veteran did not report incapacitating episodes, nor did any examiner state that the Veteran had incapacitating episodes.  VA clinical records do not reveal that any provider prescribed bedrest for the Veteran for neck pain.  The Veteran's hand tremors curtail certain activities at certain times, but, as noted above, neurologic symptoms are the subject of separate disability evaluations for each upper extremity under DC 8512.  

Upon consideration and application of the provisions of 38 C.F.R. §§ 4.40 and 4.45 and resolving all reasonable doubt in favor of the Veteran, it is the Board's opinion that the 20 percent evaluation assigned since 2004 for the Veteran's limitation of motion, pain, and functional loss encompasses all symptoms due to cervical spine disability that have not been attributed to the evaluations assigned for neurologic disability.  No higher rating is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The criteria for a 30 percent evaluation for limitation of the cervical spine are forward flexion of 15 degrees or less, or favorable ankylosis of the cervical spine.  The Veteran retains 25 degrees, or more, of forward motion of the cervical spine, which does not meet or approximate the criteria for a 30 percent evaluation.  

As noted, the Veteran manifests symptoms such as hand tremors which are not encompassed within the criteria for DC 5242 or considerations of pain and weakness.  Those symptoms are compensated within the two 20 percent evaluations for cervical radiculopathy (one 20 percent evaluation for each upper extremity) under DC 8512.  The symptoms which are separately rated under DC 8512 cannot be considered again in determining the severity of disability being evaluated under DC 5242.  

The preponderance of the evidence demonstrates that, with exclusion of symptoms rated under DC 8512, the Veteran does not meet or approximate any criterion for a schedular evaluation in excess of 20 percent for cervical spine disability under DC 5242.  There is no reasonable doubt.  The claim must be denied.  


Extraschedular consideration

The Board has also considered whether the Veteran's cervical spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  As noted above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, including pain and limitation of motion.  The Veteran, who is retired, does not report that his cervical spine pain results in inability to perform specific activities of daily living.  He reports interference with daily activities at time due to hand tremors, which, as noted above are separately evaluated.  The Veteran's disability picture due to neck pain and limitation of motion (excluding separately-rated cervical radiculopathy) is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, supra. 

If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  In this case, the record discloses that the Veteran has been retired for many years.  His cervical spine disability did not preclude him from his activities of daily living or require hospitalization.  There is no medical evidence that a cervical spine limitation of motion disability, excluding the disability due to cervical radiculopathy, presented an exceptional disability picture during the pendency of this appeal.  

The Veteran's cervical spine range-of-motion disability does not present an exceptional circumstance which requires extraschedular consideration to compensate the Veteran for disability attributable only to the combined effect of multiple conditions.  Johnson v. McDonald, 759 F.3d 1351 (Fed. Cir. 2014).  In particular, the Board has already awarded a total disability evaluation, effective since March 2009, so no monetary benefit is available to the Veteran after Monarch 2009.  There is no evidence that the cervical spine limitation of motion disability resulted in exceptional circumstances prior to March 2009.  The Veteran remained able to drive, to swim for exercise, to attend medical appointments alone, and the like.  The evidence establishes no exceptional circumstance no encompassed in the 80 percent combined evaluation in effect when the Veteran first filed the claim that led to this appeal.  The criteria for referral are not met.

Duties to assist and notify

The Veteran does not allege that he has been prejudiced by any lack of notice.  No defect in notice is apparent from the record.  In this case, the Veteran received pre-adjudicative notice and numerous post-adjudicative notices followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  If any notice deficiency is present in this case, any prejudice due to an error in notice has been overcome in this case by the multiple communications.  The record demonstrates that the Veteran been notified of the evidence required to substantiate the claim.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

The Veteran's service treatment records have been obtained.  VA examinations were conducted in 2008, 2012, and 2015.  Voluminous VA outpatient treatment records, as well as private clinical records identified by the Veteran, are of record.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

The appeal for an evaluation in excess of 20 percent for service-connected DDD, cervical spine, is denied.

REMAND

In its April 2015 Order, the CAVC incorporated a Joint Motion of the parties which specified that the Board's analysis was insufficient because it  ultimately relied on statistical analysis to deny the Veteran's claim for service connection for squamous cell carcinoma and resulting metastatic cancer of the throat.  The CAVC had previously determined that statistical analysis cannot be the sole basis for a determination of direct service connection.  See Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  

Therefore, the claim must be Remanded for a medical opinion that takes into account the Veteran's specific circumstances and does not rely solely on VA's determination that a presumption of service connection for squamous cell cancer is not warranted for Veterans known to have been exposed to herbicides.  Rather, the opinion must discuss the available medical knowledge regarding the risk factors for squamous cell carcinoma, and metastasis of such cancer to the throat.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify or submit any evidence, to include VA clinical records, private clinical records, or non-clinical records that he believes might be relevant to substantiate his claim.

2.  The Veteran's claims file and clinical records should be made available to an appropriate reviewer.  If the reviewer determines that additional medical history, diagnostic studies or tests, or in-person examination is/are necessary, the Veteran should be afforded VA examination. 

The reviewer/examiner should be notified that it is presumed that the Veteran was exposed to herbicides during his active service in Vietnam.  

The reviewer/examiner is asked, if possible, to describe the known risk factors for squamous cell cancer with metastatic throat cancer, and explain which risk factors were present in the Veteran's case.  The discussion should address the Veteran's contention about in-service exposure to the various risk factors for squamous cell carcinoma and metastatic throat cancer.  

The examiner/reviewer is asked to discuss whether the cancer in this Veteran's case has manifested itself in an unusual manner or whether there is evidence in this case that indicates a particular or unusual risk factor.  

Then, the reviewer/examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's current squamous cell cancer and metastatic throat cancer is etiologically related to his service or any incident thereof.

If the Veteran's in-service exposure to herbicides was not a risk factor for the Veteran's development of squamous cell cancer and/or metastatic throat cancer, the clinician should provide an explanation for this determination that does not rely solely on the fact that VA has not authorized a presumption of service connection for squamous cell cancer for Veterans exposed to herbicides.  In discussing the persuasiveness of the VA statistical analysis, the clinician must explain whether additional current medical knowledge, more recent medical studies, or additional statistical analysis, are available.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


